DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of group I, claims 1 and 51-62 in the reply filed on August 9, 2021 is acknowledged. Claims 63-69 are withdrawn as being drawn to non-elected invention. Claims 1 and 51-62 are under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 51-60 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneck et al. (US Application Publication US 2016/0051698).
Regarding claims 1, 51-55 and 60 Schneck et al. discloses an artificial antigen presenting cell (aAPC) scaffold comprising a polymeric backbone with at least two different gamma chain receptor cytokines selected from IL-2, IL-4, IL-7, IL-10, IL-12 and IL-15 and an antigenic peptide together with an MHC molecule and a co-stimulatory molecutel B7.2 (see 
Regarding claims 58-59. Schneck et al. discloses the APC nanoparticles can be iron-dextran paramagnetic beads (paragraphs [0074] and [0243]-[0245]). The ratio of the proteins attached to the nanoparticle can be varied (paragraph [0103]). The artificial APC is exemplified with nanoparticles carrying a MHC-peptide complex, B7.1-lg co-stimulatory molecule, and anti-CD28 antibody (Examples 1-7 and paragraph [0218]).
Regarding claims 56-57. Schneck et al. discloses the APC nanoparticles comprising a virus epitope such as CMV, HBV and influenza (see paragraph [0177]). 
Thus by this disclosure Schneck et al. anticipate the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Schneck et al. (US Application Publication US 2016/0051698) in view of Bruns et al. (Clinical cancer research, 2015, p. 2075-2083).
Regarding claims 1, 51-55 and 60 Schneck et al. teaches an artificial antigen presenting cell (aAPC) scaffold comprising a polymeric backbone with at least two different gamma chain receptor cytokines selected from IL-2, IL-4, IL-7, IL-10, IL-12 and IL-15 and an antigenic peptide together with an MHC molecule and a co-stimulatory molecutel B7.2 (see claims 1-87, particularly claims 1 and 31, paragraph [0052]), where the two cytokines may be different (paragraphs [0053] - [0054], [0146], [0149] and [0169]). 
Regarding claims 58-59. Schneck et al. discloses the APC nanoparticles can be iron-dextran paramagnetic beads (paragraphs [0074] and [0243]-[0245]). The ratio of the proteins attached to the nanoparticle can be varied (paragraph [0103]). The artificial APC is exemplified with nanoparticles carrying a MHC-peptide complex, B7.1-lg co-stimulatory molecule, and anti-CD28 antibody (Examples 1-7 and paragraph [0218]).
Regarding claims 56-57. Schneck et al. discloses the APC nanoparticles comprising a virus epitope such as CMV, HBV and influenza (see paragraph [0177]). 
Schneck et al. does not teach IL-47 molecule present with the artificial antigen presenting cell. 
Regarding claim 61. Bruns et al. teaches an artificial antigen presenting cell (aAPC) scaffold comprising CD47 and teaches that CD47 enhances in vivo functionality of the artificial antigen presenting cells (see the entire document, particularly page 7). 
It would have been prima facie obvious to provide Schneck’s artificial antigen presenting cell (aAPC) scaffold comprising Burns’ CD47 because Burns teaches that CD47 enhances in vivo functionality of the artificial antigen presenting cells by reducing phagocytosis (see the entire document, particularly page 7 and Discussion).
Thus the present claims would have been prima facie obvious at the time of the present invention. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648